Citation Nr: 0426515	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  99-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for muscle and joint 
pain due to an undiagnosed illness.

3.  Entitlement to service connection for breathing problems 
due to an undiagnosed illness.

4.  Entitlement to service connection for a bladder disorder 
due to an undiagnosed illness.

5.  Entitlement to service connection for loss of vision due 
to an undiagnosed illness.

6.  Entitlement to service connection for hearing loss due to 
an undiagnosed illness.

7.  Entitlement to service connection for stomach problems 
due to an undiagnosed illness.

8.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

9.  Entitlement to service connection for sleep disorder due 
to an undiagnosed illness.

10.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran's DD Form 214 shows that he had active military 
service from March 15, 2004 to July 7, 2004, and 5 years, 11 
months and 1 day of prior active service.  The record further 
reflects that the veteran, a member of the Army National 
Guard, was called onto active duty in March 2003 and remained 
on active duty until July 2004.  During that time, the 
veteran served in Southwest Asia, including Iraq.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was last before the Board in April 
2003, at which time it was remanded to the RO for additional 
development.  The case has been returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.


REMAND

As noted above, the veteran was on active duty in the US Army 
from March 15, 2003, to July 19, 2004.  During a portion of 
that time, the veteran was stationed in Southwest Asia, 
including Iraq.  The record reflects that the Board remanded 
the claim to the RO in April 2003, after the veteran was 
recalled to duty.  The file further indicates that the 
veteran was scheduled for various VA medical examinations in 
August 2003, when the veteran was on active duty and outside 
of CONUS.

When entitlement or continued entitlement to a benefit, such 
as service connection (an original compensation claim), 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(a) & (b) (2003); see also Engelke v. Gober, 10 
Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992).  However, if good cause is shown, medical 
examinations may be rescheduled.  In this instance, the Board 
finds that good cause has been shown.  In this instance, the 
veteran was serving on active duty in Iraq and in Southwest 
Asia, when his examinations were originally scheduled.  It 
was impossible for the veteran to attend said examinations.  
Such absence due to the exigent needs of the military service 
establishes good cause.  As such, the claim must be remanded 
to the RO so that the development requested in the Board's 
April 2003 remand may be accomplished.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2003), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002), as 
well as VAOPGCPREC 7-2004 are fully 
complied with and satisfied as to the 
issues on appeal.  In particular, the RO 
must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
various claims; (3) about the information 
and evidence that VA will seek to 
provide; (4) about the information and 
evidence the claimant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  The veteran should be requested to 
identify all sources of recent treatment 
(January 2002 to the present) received 
for his claimed disabilities, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder), and the Department of 
Defense facilities, should then be 
requested.  All records obtained should 
be added to the claims folder.  

If requests for any private or non-VA 
government treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2003).

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination by an appropriate medical 
specialist to include on a fee basis if 
necessary to assess the nature and 
etiology of his complaints of muscle and 
joint pain, breathing problems, a bladder 
disorder, vision loss, hearing loss, 
stomach problems, memory loss, a sleep 
disorder, and fatigue.

The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated in this regard.

The purpose of the examinations is to 
determine whether the veteran has chronic 
disabilities, and if so, whether they are 
due to an undiagnosed illness or a known 
diagnosis.

The other purpose of the examination is 
to determine whether the claimed 
manifestations and symptoms, if 
attributed to a clinical diagnosis, were 
incurred during the veteran's military 
service in general.  In other words, if 
it is determined that the veteran should 
be diagnosed with certain diseases, 
disorders, and disabilities, the 
examiners should opine whether it is at 
least as likely as not that the 
disabilities were incurred during the 
veteran's military service.

Any further indicated tests or laboratory 
studies should be performed.  All 
opinions expressed by the medical 
specialists must be accompanied by a 
complete rationale.  

The veteran is hereby notified that 
failure to report for a scheduled VA 
examination without good cause shown may 
adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2003).

4.  The RO must make a specific 
determination, based upon the complete 
record, with respect to whether the 
appellant was exposed to an event claimed 
as a stressor or stressors in service, 
and, if so, the nature of the specific 
stressor or stressors.  The RO is 
reminded that the stressor event does not 
have to be related to combat, combat 
operations, or wounds received in action.

5.  If the RO determines that the record 
establishes the existence of an event 
claimed as a stressor or stressors, then 
the RO should arrange for the veteran to 
be re-examined by a psychologist or 
psychiatrist to determine if that 
event(s) is a stressor and if that 
stressor caused PTSD.

The report of the examination should 
include a complete rationale for all 
opinions expressed.

If it is determined that the veteran does 
not have PTSD, but does have a 
psychiatric disability, the examiner is 
asked to express an opinion concerning 
the etiology of said mental illness.  
Specifically, after reviewing the 
veteran's entire claims folder, the 
examiner should comment on whether any 
found current psychiatric disability is 
related to or caused by the veteran's 
military service.  The examiner should 
also explain, in detail, any contrary 
diagnoses that appear in the veteran's 
file, and why the examiner may disagree 
with those previous findings.

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

After the above requested action has been completed, the RO 
should readjudicate the appellant's claims.  If the benefit 
sought on appeal remains denied, the appellant and his 
representative should be provided with a supplemental 
statement of the case and be afforded the appropriate period 
of time to respond.  Thereafter, the case should be returned 
to the Board for further appellate consideration.  No action 
is required of the veteran until he is contacted by the RO.  
The purpose of this REMAND is to ensure due process.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


